Appellant, in his motion for a rehearing, again urges various matters which we have passed upon in our original opinion, some of which we will notice, but others of which will be overruled without further discussion.
The first ground urged is, that the trial court should have sustained appellant's plea to the jurisdiction, based upon the contention that the special term of the District Court of Sutton County, convened by the judge for the purpose of changing the venue of this case to Edwards County, was illegal.
We are compelled to take these matters as we find them in the record. If there be matters of fact upon which such claim of illegality is based, they must appear; and if matters of law, they must also be so presented as that they are before this Court. Examining the plea to the jurisdiction, we find that it sets forth that while the *Page 546 
District Court was in session in Edwards County, the judge thereof convened court in Sutton County, the same being another county in his district, and entered an order in the latter changing the venue of this case to Edwards County; and instructed this appellant to enter into a recognizance to duly make his appearance before the District Court of the latter County. After reciting these facts, appellant then sets forth his entire complaint against the proceeding, as follows:
"Defendant says that the District Court of Edwards County being in session at the time presided over by the Honorable James Cornell, the said judge had no power or authority under the law to convene a term of the District Court of Sutton County, and any attempt so to do, and any order made at said alleged term, special term, by said judge who was the same judge then holding the court in Edwards County, of the District Court of Sutton County, Texas, on the 25th day of August, 1919, is null and void and this cause is therefore pending before the District Court of Sutton County, Texas, and the District Court of Edwards County has acquired no jurisdiction to try the same."
In his bill of exceptions to the action of the trial court in overruling said plea, the details are more particularly set out, but the above is the statement of appellant's objection as presented to the lower court in his plea, and upon which he must stand or fall in this Court, provided we could consider said plea at all. It does not appear therefrom that there was any claim that appellant's attorneys were not present in the District Court of Sutton County when the entire transaction took place; nor that appellant did not personally appear and agree to everything that was done. It is now urged in his motion that notice of the convening of said special term of court was necessary; but if notice was necessary, no such objection was set forth in said plea nor urged, nor was the fact established that notice was not given in any way, either by admission of the parties, or proof of that fact. Our adjudication must be limited to the matters brought before us, as contained in the plea to the jurisdiction and what is set out. We adhere to our view that it was not made to appear that the trial judge was without power and authority to change this venue at the special term of the district court of Sutton County, convened for that purpose. We are compelled to presume that all necessary steps were taken in order to make said special term legal, in the absence of any pleading or proof to the contrary, in the court below.
Much argument appears in the motion to the effect that appellant was hurried into this trial. If so, he cannot complain, for our statutes give to every one accused of crime two days after his arrest in which to file pleas, etc. When this right has been claimed and denied in the lower court, this court has never failed to reverse; but it must be asserted in time, and in the trial court, and not here for the first time. Appellant did not ask for such time in the trial court. *Page 547 
Appellant again urges the error of the refusal of a continuance which was disposed of by us in the original opinion, upon the ground that no bill of exceptions was reserved to the refusal thereof. For us to hold that the trial court erred in this particular, would be to overturn an unbroken line of our decisions without reason therefor. A decision by this Court that the refusal of the trial court of an application for a continuance, would ipso facto be a reversible error, would be a grievous wrong, and engraft a very hurtful rule upon our practice. Illustrations too numerous to mention might be had of cases wherein applications for continuance were overruled, and the subsequent developments of the case, as well as other matters connected therewith, fully demonstrated the correctness of the Court's action. It has always been properly held that if, when the trial was concluded, appellant still thought himself to be injured by being denied a continuance, he must bring his objection before the trial court in the form of a bill of exceptions, in order to have it considered here. We see no reason for changing our former holding upon this subject, or for overruling that line of decisions.
As his third ground of his motion, appellant states as follows:
"Because the Court erred in holding that error in the change of venue, if any, must be taken by exception in the court from which the said change is made, and cannot avail in a plea to the jurisdiction of the court to which such venue is changed, where it appears that defendant has not been arrested at the time such change of venue is made."
Any question of error committed by the court in Sutton County, which it is thought desirable to raise here, should have been made a matter of exception in the District Court of Sutton County, before the venue was changed to Edwards County. The transcript of the proceedings had in Sutton County, which accompanied the record to Edwards County on change of venue, and which appears in this record, shows that appellant was properly recognized in Sutton County to appear in Edwards County. No bill of exceptions appears in this record to any action of the District Court of Sutton County. The whole matter is disposed of by our statutes — Articles 634-637, Vernon's C.C.P.
We regret our inability to agree with distinguished counsel for appellant in their view, but believe the established law is against them. The other contentions made in the motion, do not meet with our approval.
The motion for rehearing will be overruled.
Overruled. *Page 548